Case 4:18-cv-00457-GKF-JFJ Document 50 Filed in USDC ND/OK on 12/04/18 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OKLAHOMA

  STEADFAST INSURANCE COMPANY,                           )
  a subsidiary of ZURICH HOLDING                         )
  COMPANY OF AMERICA, INC.,                              )
                                                         )
                 Plaintiff,                              )
                                                         )
  v.                                                     )   Case No. 18-cv-457-GKF-JFJ
                                                         )
  EAGLE ROAD OIL, LLC;                                   )
  CUMMINGS OIL COMPANY;                                  )
  TERRITORY RESOURCES, LLC;                              )
  ENERVEST OPERATING, LLC;                               )
  PETRO WARRIOR, LLC;                                    )
  PETROQUEST ENERGY, LLC; and                            )
  TRINITY OPERATING (USG) LLC,                           )
                                                         )
                 Defendants.                             )

                        DEFENDANT ENERVEST OPERATING, LLC’S
                          ANSWER TO PLAINTIFF’S COMPLAINT

           Defendant EnerVest Operating, LLC (“EnerVest”), for its Answer to Plaintiff’s

  Complaint [Dkt. 2], states as follows:

                                      NATURE OF ACTION

           1.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 1; therefore they are denied.

           2.    EnerVest denies the allegations contained in paragraph 2.

           3.    EnerVest denies the allegations contained in paragraph 3.

           4.    EnerVest denies the allegations contained in paragraph 4.

           5.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 5; therefore they are denied.




                                                  1
  743710/16477
Case 4:18-cv-00457-GKF-JFJ Document 50 Filed in USDC ND/OK on 12/04/18 Page 2 of 9




                                                 PARTIES

           6.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 6; therefore they are denied.

           7.    EnerVest admits the allegations contained in paragraph 7.

           8.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 8; therefore they are denied.

           9.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 9; therefore they are denied.

           10.   EnerVest admits that it is a Delaware limited liability company with its principal

  place of business at 1001 Fannin Street, Suite 800, Houston Texas 77002. EnerVest denies the

  remaining allegations contained in paragraph 10.

           11.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 11; therefore they are denied.

           12.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 12; therefore they are denied.

           13.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 13; therefore they are denied.

           14.   Paragraph 14 contains no legal or factual allegations which require a response by

  EnerVest.

                                  JURISDICTION AND VENUE

           15.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 15; therefore they are denied.




                                                  2
  743710/16477
Case 4:18-cv-00457-GKF-JFJ Document 50 Filed in USDC ND/OK on 12/04/18 Page 3 of 9




           16.    EnerVest admits that it has done business in Oklahoma before, including

  wastewater disposal operations. EnerVest denies the remaining allegations contained in

  paragraph 16.

           17.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 17; therefore they are denied.

           18.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 18; therefore they are denied.

                                    FACTUAL ALLEGATIONS

           19.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 19; therefore they are denied.

           20.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 20; therefore they are denied.

           21.    EnerVest denies the allegations contained in paragraph 21.

           22.    EnerVest denies the allegations contained in paragraph 22.

           23.    EnerVest denies the allegations contained in paragraph 23.

           24.    EnerVest admits produced water is generally disposed into subsurface formations

  but denies the remaining allegations contained in paragraph 24.

           25.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 25; therefore they are denied.

           26.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 26; therefore they are denied.

           27.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 27; therefore they are denied.



                                                  3
  743710/16477
Case 4:18-cv-00457-GKF-JFJ Document 50 Filed in USDC ND/OK on 12/04/18 Page 4 of 9




           28.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 28; therefore they are denied.

           29.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 29; therefore they are denied.

           30.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 30; therefore they are denied.

           31.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 31; therefore they are denied.

           32.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 32; therefore they are denied.

           33.   EnerVest denies the allegations contained in paragraph 33.

           34.   EnerVest denies the allegations contained in paragraph 34.

           35.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 35; therefore they are denied.

           36.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 36; therefore they are denied.

           37.   EnerVest denies the allegations contained in paragraph 37.

           38.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 38; therefore they are denied.

           39.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 39; therefore they are denied.

           40.   EnerVest denies the allegations contained in paragraph 40.




                                                  4
  743710/16477
Case 4:18-cv-00457-GKF-JFJ Document 50 Filed in USDC ND/OK on 12/04/18 Page 5 of 9




           41.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 41; therefore they are denied.

           42.    EnerVest admits it was the record-operator of the identified salt water disposal

  wells for a period of time prior to August 2016 but denies the remaining allegations contained in

  paragraph 42.

           43.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 43; therefore they are denied.

           44.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 44; therefore they are denied.

           45.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 45; therefore they are denied.

           46.    EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 46; therefore they are denied.

                                          CLAIMS FOR RELIEF

                                                 COUNT I

                                         ABSOLUTE LIABILITY

           Subject to its contemporaneously filed Motion to Dismiss this claim, EnerVest responds

  to numbered paragraphs 47-57 as follows:

           47.    Paragraph 47 contains no legal or factual allegations which require a response by

  EnerVest.

           48.    EnerVest denies the allegations contained in paragraph 48.

           49.    EnerVest admits that it conducted wastewater disposal operations in the State of

  Oklahoma. Because the phrase “near Pawnee” is undefined and imprecise, EnerVest denies the



                                                  5
  743710/16477
Case 4:18-cv-00457-GKF-JFJ Document 50 Filed in USDC ND/OK on 12/04/18 Page 6 of 9




  remaining allegations contained in paragraph 49. EnerVest lacks sufficient information to deny

  the allegations contained in paragraph 49 as to the other named Defendants.

           50.   EnerVest denies the allegations contained in paragraph 50.

           51.   EnerVest denies the allegations contained in paragraph 51.

           52.   EnerVest denies the allegations contained in paragraph 52.

           53.   EnerVest denies the allegations contained in paragraph 53.

           54.   EnerVest denies the allegations contained in paragraph 54.

           55.   EnerVest admits that fracking wastewater is a necessary part of oil and gas

  exploration and is of value to the community. EnerVest denies the remaining allegations

  contained in paragraph 55.

           56.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 56; therefore they are denied.

           57.   EnerVest denies the allegations contained in paragraph 57.

                                                 CLAIM II

                                              NEGLIGENCE

           58.   Paragraph 58 contains no legal or factual allegations which require a response by

  EnerVest.

           59.   EnerVest denies the allegations contained in paragraph 59.

           60.   EnerVest denies the allegations contained in paragraph 60.

                                                CLAIM III

                                         PRIVATE NUISIANCE

           61.   Paragraph 61 contains no legal or factual allegations which require a response by

  EnerVest.



                                                  6
  743710/16477
Case 4:18-cv-00457-GKF-JFJ Document 50 Filed in USDC ND/OK on 12/04/18 Page 7 of 9




           62.   EnerVest denies the allegations contained in paragraph 62.

           63.   EnerVest denies the allegations contained in paragraph 63.

           64.   EnerVest denies the allegations contained in paragraph 64.

                                                   CLAIM IV

                                                   TRESPASS

           65.   Paragraph 65 contains no legal or factual allegations which require a response by

  EnerVest.

           66.   EnerVest is without sufficient information to admit or deny the allegations

  contained in paragraph 66; therefore they are denied.

           67.   EnerVest denies the allegations contained in paragraph 67.

           68.   EnerVest denies the allegations contained in paragraph 68.

                                        DEMAND FOR JURY TRIAL

           69.   EnerVest also demands a trial by jury.

                                        AFFIRMATIVE DEFENSES

           1.    Plaintiff’s Complaint fails to state a claim on which relief may be granted.

           2.    Plaintiff failed to join all necessary parties to this action.

           3.    Plaintiff’s claims are barred in whole or in part by the doctrine of estoppel.

           4.    Plaintiff’s claims are barred, in whole or in part, by the permits issued by the

  applicable regulatory agencies of the State of Oklahoma and by police powers of the State to

  regulate oil and gas operations, including saltwater disposal operations.

           5.    Plaintiff lacks standing to bring the claims asserted.

           6.    Plaintiff’s claims are barred by breach of duty or contract, default, negligence or

  other failure or misconduct by persons beyond the control of EnerVest.



                                                     7
  743710/16477
Case 4:18-cv-00457-GKF-JFJ Document 50 Filed in USDC ND/OK on 12/04/18 Page 8 of 9




           7.     No act, breach, or omission of EnerVest either proximately caused or contributed

  to whatever damages, if any, Plaintiff may have sustained and, on account thereof, Plaintiff is not

  entitled to any recovery from EnerVest.

           8.     The earthquakes identified in Plaintiff’s Complaint were caused by force majeure

  or an Act of God.

           9.     As discovery is continuing, EnerVest reserves the right the right to amend this

  Answer to assert additional defenses and/or claims, as appropriate.

           WHEREFORE, having fully answered, Defendant, EnerVest Operating, LLC, prays that

  Plaintiff take nothing by way of its Complaint, and that this Defendant be awarded its costs and

  attorney fees, if appropriate, and such other and further relief as this Defendant may be entitled

  to in law or in equity.


                                               Respectfully submitted,


                                               /s/ Greg A. Castro
                                               Greg A. Castro, OBA No. 11787
                                               Mark K. Stonecipher, OBA No. 10483
                                               C. Eric Shephard, OBA No. 22299
                                               FELLERS, SNIDER, BLANKENSHIP,
                                                 BAILEY & TIPPENS, P.C.
                                               100 North Broadway, Suite 1700
                                               Oklahoma City, OK 73102-9211
                                               Telephone: (405) 232-0621
                                               Facsimile: (405) 232-9659
                                               GCastro@FellersSnider.com
                                               MStonecipher@FellersSnider.com
                                               EShephard@FellersSnider.com

                                               Attorneys for Defendant, EnerVest Operating,
                                               LLC




                                                  8
  743710/16477
Case 4:18-cv-00457-GKF-JFJ Document 50 Filed in USDC ND/OK on 12/04/18 Page 9 of 9




                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 4, 2018, I electronically transmitted the foregoing
  document to the Clerk of the Court using the ECF System for filing and transmittal of a Notice of
  Electronic Filing to all listed ECF registrants.




                                              /s/ Greg A. Castro
                                              Greg A. Castro




                                                 9
  743710/16477
